The first count of the indictment was nol. prossed. The second count, upon which appellant was put to trial in the court below, charged the unlawful possession of a still, to be used for the purpose of manufacturing or distilling prohibited liquors. He was convicted as charged in the second count and appealed. This appeal is upon the record proper. There is no bill of exceptions. The record has been examined and is regular in all things. No error appearing, let the judgment appealed from stand affirmed. Affirmed.